Exhibit 10.28
MASTER AGREEMENT
FOR
U.S. AVAILABILITY SERVICES
BETWEEN
SUNGARD AVAILABILITY SERVICES LP
(“SunGard”)
AND
ATHENAHEALTH, INC.
A Delaware corporation
(“Customer”)
DATED DECEMBER 1, 2009
By the signatures of their duly authorized representatives below, SunGard and
Customer, intending to be legally bound, agree to all of the provisions of this
Master Agreement.

                  SUNGARD AVAILABILITY SERVICES LP       CUSTOMER: ATHENAHEALTH,
INC.
 
               
By:
  /s/ Christopher Coleman        By:   /s/ Carl B. Byers 
 
               
 
  Print:          CHRISTOPHER COLEMAN           Print Name: Carl B. Byers
 
  Print Title: VICE PRESIDENT           Print Title:   SVP & CFO Date Signed:
12/4/09       Date Signed: December 1, 2009

This agreement is comprised of the general terms and conditions set forth below
and the terms and conditions set forth in the services exhibit(s) attached
hereto (each a “Services Exhibit”). The general terms and conditions set forth
below and the Services Exhibit(s) are referred to collectively as the “Master
Agreement” and the services described in the Services Exhibits are referred to
collectively as the “Services”. The Services selected by Customer shall be set
forth on a schedule(s) which will designate the type of Services it covers by
reference to one of the Services Exhibits (each a “Schedule”). Each Schedule
entered into hereunder represents a separate contract between SunGard and
Customer or one of its Affiliates (as defined below) that Incorporates and is
governed by all of the terms of this Master Agreement. Each Schedule may be
signed by Customer or one of its Affiliates, and such signer shall be deemed to
be “Customer” for purposes of that Schedule, provided that the Customer who
signed this Master Agreement shall be jointly and severally liable with such
Affiliate for the performance of all obligations under such Schedule. If there
is a conflict between the general terms and conditions set forth below, a
Services Exhibit, or a Schedule, the order of precedence shall be as follows: 1)
the Schedule, 2) the Services Exhibit, and 3) these general terms and
conditions. “Affiliate” means any entity which directly or indirectly controls,
is controlled by, or is under common control with a party for as long as such
relationship remains in effect.
THE TERMS OF THIS MASTER AGREEMENT ARE CONFIDENTIAL





--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS.
1. CONTRACT TERM. This Master Agreement shall continue in effect as long as
there is a Schedule in effect. The term of a Schedule, and Customer’s rights to
use the Services selected on that Schedule, shall begin on the Commencement Date
stated in that Schedule and continue in effect for the Agreed Term stated in
that Schedule. There shall be no automatic renewals of this Master Agreement or
any Schedule to the Master Agreement. Customer acknowledges that SunGard
requires this advance notice due to the substantial long-term equipment and
facilities commitments SunGard makes in reliance upon its customer contracts.
Each Schedule is a non-cancelable contract that may be terminated only in
accordance with its express terms.
2. FEES AND EXPENSES. All Monthly or Annual Fees (as defined in a Schedule)
shall be invoiced by SunGard in advance at the billing address defined in the
Schedule. All other fees, and any out-of-pocket expenses reasonably incurred by
SunGard on behalf of Customer shall be invoiced by SunGard as and when incurred.
Customer’s payments shall be due within thirty (30) days after receipt of
invoice. For any amount not paid when due, Customer will pay interest at the
lesser of fifteen percent (15%) per annum or the maximum amount permitted by
law. Unless Customer provides a valid tax exemption certificate, Customer shall
be responsible for any sales, use, excise or comparable taxes assessed or
imposed upon the Services provided or the amounts charged under a Schedule.
3. CONFIDENTIALITY.
(a) All information disclosed by one party to the other in connection with this
Master Agreement shall be treated as confidential (“Confidential Information”).
With respect to Confidential Information disclosed by one party (“disclosing
party”) to the other party (“receiving party”), (i) the receiving party shall
hold such Confidential Information in strict confidence using the same standard
of care as it uses to protect its own confidential information but not less than
a reasonable standard of care, (ii) the receiving party shall not use or
disclose such Confidential Information for any purpose except as necessary to
fulfill its obligations under a Schedule or this Master Agreement, or except as
required by law provided that the disclosing party is given a reasonable
opportunity to obtain, at its expense, a protective order (the receiving party
shall reasonably cooperate with the disclosing party in connection therewith),
(iii) the receiving party shall limit access to such Confidential Information to
such of its employees, agents and contractors who need such access to fulfill
the receiving party’s obligations under a Schedule, and (iv) the receiving party
shall require its employees, agents and contractors who have access to such
Confidential Information to abide by the confidentiality provisions of this
Master Agreement.
(b) Without limiting the generality of the foregoing, such Confidential
Information includes, but is not limited to, (i) with respect to Customer,
Customer’s data and software (including Customer NPI as defined below) and the
details of Customer’s computer operations and recovery procedures, which may
include trade secrets of Customer, data relating to Customer’s clients and
client transactions, (ii) with respect to SunGard, SunGard’s physical security
systems, access control systems, specialized recovery equipment and techniques,
pricing information, Services Guides, and E-Testing Program, which include trade
secrets of SunGard, and (iii) with respect to both parties, the terms of this
Master Agreement and all Schedules and any detailed information regarding the
performance of this Master Agreement or any Schedule.
(c) Confidential Information shall not include information that (i) is or
becomes publicly available through no wrongful act of the receiving party,
(ii) was known by the receiving party without any obligation of confidentiality
at the time of disclosure by the disclosing party, (iii) was obtained by the
receiving party from a third party without restriction on disclosure, or (iv)
was developed independently by the receiving party.
(d) To effect the purposes of a Schedule, Customer may from time to time provide
SunGard with certain “nonpublic personal information” as defined by the
Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138) and the
rules and regulations promulgated thereunder (“Customer NPI”). To protect the
privacy of Customer NPI pursuant to the requirements of such act, SunGard shall,
in addition to complying with the confidentiality requirements set forth above,
(i) implement appropriate administrative, technical and physical safeguards
designed to ensure the security and confidentiality of Customer NPI, protect
against any anticipated threats or hazards to the security or integrity of
Customer NPI and protect against unauthorized access to or use of Customer NPI
that could result in substantial harm or inconvenience to a customer of
Customer; and (ii) permit Customer to monitor SunGard’s compliance with the
foregoing during Customer’s use of the Services, provided that such monitoring
shall not interfere with another customer’s use of SunGard’s services or with
SunGard’s operations.
4. TERMINATION.
(a) If either party breaches any of its obligations under a Schedule in any
material respect and the breach is not substantially cured within the cure
period specified below, then the other party may terminate that Schedule,
without penalty, by giving written notice to the breaching party at any time
before the breach is substantially cured. If this Master Agreement includes a
Recovery Services Exhibit or a Restoration Services Exhibit for Managed IT
Services (“RS for MS Exhibit”), then (i) with respect to a breach of SunGard’s
obligations to provide the Recovery or Restoration Services to Customer during a
Disaster (as such terms are defined in the Recovery Services Exhibit), the cure
period shall be five (5) days, and (ii) with respect to Customer’s obligations
under the access and use provisions set forth in Sections A.2, A.3 and C of the
Recovery Services Exhibit or the RS for MS Exhibit, there shall be no cure
period (and SunGard shall have the right to terminate the applicable Schedule
immediately). With respect to Customer’s obligations to comply with SunGard’s
Network Policies (as defined in the applicable Services Exhibit), the cure
period shall be five (5) days. With respect to all other obligations, unless
otherwise specified, the cure period shall be thirty (30) days after receipt of
written notice describing the breach, provided that, if a longer period is
reasonably required to cure the breach and the cure is promptly begun, such cure
period shall be extended for as long as the cure is being diligently prosecuted
to completion.
(b) If a Schedule is terminated due to an uncured material breach by Customer,
or if Customer properly

 



--------------------------------------------------------------------------------



 



exercises a right to cancel a Schedule before the end of the Agreed Term for any
reason other than due to SunGard’s uncured material breach, then Customer shall
(i) pay to SunGard the unamortized balance attributable to any equipment and
software purchased by SunGard on behalf of Customer (as designated in the
applicable Schedule) and (ii) reimburse SunGard for any cancellation charges for
third party services purchased by SunGard on behalf of Customer.
5. LIABILITY AND INDEMNIFICATION.
(a) Each party (“liable party”) shall be liable to the other party for any
direct damages caused by any breach of contract, negligence or willful
misconduct of the liable party (or any of its employees or agents).
(b) The liable party shall indemnify and hold harmless the other party (and its
Affiliates and their respective employees and agents) against any claims,
actions, damages, losses or liabilities to the extent arising from any breach of
contract, negligence or willful misconduct of the liable party (or any of its
employees or agents).
(c) In addition, SunGard shall indemnify and hold harmless Customer against any
claims, actions, damages, losses or liabilities to the extent arising from
infringement of any U.S. patent, copyright or other proprietary right resulting
from Customer’s use of intellectual property developed or owned by SunGard and
used to provide the Services. In addition to the foregoing indemnification,
SunGard’s liability with respect to this Section 5(c) is limited to making the
Services non-infringing or arranging for Customer’s continued use of the
Services, provided that, if both of the foregoing options are commercially
impracticable for SunGard, then upon written notice to Customer, SunGard may
cancel the affected portion of the Services and refund to Customer any prepaid
fees for such Services. With respect to intellectual property of third parties
that is used by SunGard to provide the Services, SunGard will, to the extent
possible, provide to Customer the full benefit of all applicable warranties and
indemnities granted to SunGard by such third parties.
(d) In addition, Customer shall indemnify and hold harmless SunGard against any
claims, actions, damages, losses or liabilities to the extent arising from
(i) infringement of any U.S. patent, copyright or other proprietary right
attributable to Customer’s data, content, software or other materials,
(ii) Customer’s use of any Services in violation of any law, rule or regulation,
(iii) Customer’s violation of any of SunGard’s Network Policies (as defined in
the applicable Services Exhibit), or (iv) Customer’s use, control or possession
of any Mobile Resources at non-SunGard facilities.
(e) An indemnifying party shall have no obligation for indemnification unless
the other party promptly gives written notice to the indemnifying party after
any applicable matter arises and allows the indemnifying party to have sole
control of the defense or settlement of any underlying claim; provided that the
indemnifying party may not settle a claim without the other party’s prior
written consent. Notice will be considered prompt as long as there is no
material prejudice to the indemnifying party.
6. LIMITATION OF LIABILITY
(a) Under no circumstances shall either party be liable for lost revenues, lost
profits, loss of business, or consequential, indirect, exemplary, special or
punitive damages of any nature, whether such liability is asserted on the basis
of contract, tort (including negligence or strict liability) or otherwise, and
whether or not the possibility of such damages is foreseeable; provided that
this exclusion shall not apply to (i) the party’s respective confidentiality
obligations under Section 3, (ii) SunGard’s indemnification obligations under
Section 5(b) with respect to willful misconduct and under Section 5(c), and
(iii) Customer’s indemnification obligations under Section 5(b) with respect to
willful misconduct and under Section 5(d). Customer acknowledges and agrees that
for the purposes of this section, “lost profits” and “lost revenues” does not
include its payment obligations to SunGard pursuant to this Master Agreement.
(b) Except for SunGard’s indemnification obligations under Section 5(b) with
respect to willful misconduct and under Section 5(c), SunGard’s total liability
under a Schedule, whether in contract, tort (including negligence or strict
liability), or otherwise, shall not exceed (i) the actual Monthly Fees paid by
Customer to SunGard under that Schedule for the most recent eighteen (18) month
period, or (ii) in the case of Professional Services, the actual service fees
paid by Customer for the Professional Services under that Schedule.
(c) Except for any direct damages caused by SunGard’s negligence or willful
misconduct, or in the case of Managed IT Services, SunGard’s breach of contract,
SunGard shall have no liability for any damage to, or loss or theft of, any of
Customer’s tangible property located at a SunGard facility or in a SunGard
vehicle.
(d) Except for any direct damages caused by SunGard’s negligence or willful
misconduct, or in the case of Managed IT Services, SunGard’s breach of contract,
SunGard shall have no liability for any of Customer’s data, content, software or
other materials located, used or restored at a SunGard facility or in a SunGard
vehicle, or transmitted using SunGard’s Network Services. If Customer’s data is
damaged, lost or stolen as a result of SunGard’s breach of contract or
negligence, then SunGard shall be liable to Customer only for Customer’s
documented out-of-pocket expenses incurred to recreate such data. The foregoing
sentence shall not supersede or otherwise amend SunGard’s liability for a breach
of its obligations under Section 3 (Confidentiality) herein. Under no
circumstances will SunGard be considered the official custodian or record keeper
of Customer’s data for regulatory or other purposes.
(e) WITH RESPECT TO EACH SCHEDULE, EXCEPT AS SPECIFICALLY STATED IN THIS MASTER
AGREEMENT OR SUCH SCHEDULE, SUNGARD MAKES NO REPRESENTATIONS OR WARRANTIES, ORAL
OR WRITTEN, EXPRESS OR IMPLIED, ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR OTHERWISE, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION, NONINTERFERENCE OR NON-INFRINGEMENT.
7. FORCE MAJEURE. Neither party shall be liable for, nor shall either party be
considered in breach of this Master Agreement or any Schedule due to, any
failure to perform its obligations as a result of a cause beyond its control,
including any natural calamity, act of God or a public enemy, act of any

 



--------------------------------------------------------------------------------



 



military, civil or regulatory authority, change in any law or regulation,
disruption or outage of communications, power or other utility, failure to
perform by any supplier or other third party, or other cause which could not
have been prevented with reasonable care.
8. NOTICE. All notices, consents and other communications under this Master
Agreement shall be in writing and shall be deemed to have been received on the
earlier of (a) the date of actual receipt at the designated street address,
(b) the first business day after being sent to the designated street address by
a reputable overnight delivery service, or (c) the third business day after
being mailed to the designated street address by first class mail. Any notice
may be given by e-mail to the designated e-mail address or by fax to the
designated fax number, provided that a signed written confirmation is received
at the designated street address within seventy-two (72) hours thereafter.
Disaster declaration notice (as described in the Recovery Services Exhibit) may
be given orally, provided that a signed written confirmation is received at the
applicable recovery facility within twenty-four (24) hours thereafter.
Communications sent to any street address, e-mail address or fax number other
than those designated in this Master Agreement or the applicable Schedule shall
not be valid. Customer’s street address, e-mail address and fax number for
notice are stated in the applicable Schedule. SunGard’s street address for
notice is 680 East Swedesford Road, Wayne, Pennsylvania 19087, Attention:
Contract Administration. SunGard’s e-mail address for notice is
contract.admin@sungard.com. SunGard’s fax number for notice is 1-610-225-1125.
9. PUBLICITY. Neither party will, without the other party’s prior written
consent, (a) use the name, trademark, logo or other identifying marks of the
other party in any sales, marketing or publicity activities or materials, or
(b) issue any press release, interviews or other public statement regarding this
Master Agreement or any Schedule; provided that either party may publicly refer
to the other by name as a vendor or customer and may disclose the existence and
general nature of this Master Agreement (but not any of the specific terms of
this Master Agreement or any Schedule or any detailed information regarding the
performance of this Master Agreement or any Schedule). Notwithstanding the
foregoing, either party may disclose the general terms and length of term of
this Master Agreement to such party’s current and prospective business partners
and investors provided that prior to the disclosure of the Confidentiality
Information in Section 3 described above, such party’s current and prospective
business partners and investors will execute or have executed an agreement with
such party whereby that party’s current and prospective business partners agree
(i) that it will not use the Confidential Information for any purpose other than
stated herein and (ii) that it will not share the Confidential Information with
any of its affiliates nor any persons not having a need to know the Confidential
Information. In addition, notwithstanding the other party’s consent to the
disclosure, the party disclosing Confidential Information to its current and
prospective business partners and investors agrees to indemnify the other party
for any damages, losses, claims, actions or liabilities to the extent arising
from any third party’s unauthorized use of the Confidential Information. In
addition, Customer may disclose the terms of this Master Agreement, but only to
the extent necessary, to comply with applicable securities laws. In such event,
Customer shall reasonably co-operate with SunGard in determining which terms of
this Master Agreement need to be disclosed to the necessary securities
authorities.
In addition, notwithstanding the other party’s consent to the disclosure, the
party disclosing Confidential Information to its current and prospective
business partners and investors agrees to indemnify the other party for any
damages, losses, claims, actions or liabilities to the extent arising from any
third party’s unauthorized use of the Confidential Information. In addition,
Customer may disclose the terms of this Master Agreement, but only to the extent
necessary to comply with applicable securities laws. In such event, Customer
shall reasonably co-operate with SunGard in determining which terms of this
Master Agreement need to be disclosed to the necessary securities authorities.
10. ENTIRE UNDERSTANDING. This Master Agreement states the entire understanding
between the parties with respect to its subject matter, and supersedes all prior
proposals, negotiations and other written or oral communications between the
parties with respect to its subject matter. Each Schedule states the entire
understanding between the parties with respect to its subject matter, and
supersedes all prior proposals, negotiations and other written or oral
communications between the parties with respect to its subject matter. No
modification of this Master Agreement or any Schedule, and no waiver of any
breach of this Master Agreement or any Schedule, shall be effective unless in
writing and signed by an authorized representative of the party against whom
enforcement is sought. No waiver of any breach of this Master Agreement or any
Schedule, and no course of dealing between the parties, shall be construed as a
waiver of any subsequent breach thereof. Any purchase order submitted by
Customer to SunGard shall be used only for invoice processing purposes and shall
have no legal effect.
11. PARTIES IN INTEREST. Neither party may assign this Master Agreement or any
Schedule, or any rights or obligations thereunder, without the prior written
consent of the other party, which will not be unreasonably withheld; provided
that either party may assign any Schedule to an Affiliate by giving prior
written notice to the other party, and assign this Master Agreement and any
Schedule hereto as part of a corporate reorganization, consolidation, merger,
change of control with respect to its outstanding stock, or sale of
substantially all of its assets, provided however that (i) the financial
condition of any such successor entity or purchaser, as applicable, shall not
have a material adverse effect on the ability of SunGard to receive contracted
payments under this Master Agreement or any Schedule thereto as a result of such
assignment or transfer and (ii) any such successor entity or purchaser, as
applicable, agrees to be bound by the obligations set forth in this Master
Agreement. This Master Agreement and each Schedule shall bind, benefit and be
enforceable by and against both parties and their respective successors and
permissible assigns. No third party shall be considered a beneficiary of, or
entitled to any rights under, this Master Agreement or any Schedule.
12. CONSTRUCTION. THIS AGREEMENT AND EACH SCHEDULE SHALL BE GOVERNED BY
SUBSTANTIVE PENNSYLVANIA LAW. This choice of governing law shall not be
considered determinative of the jurisdiction or venue of any action between the
parties. In any action relating to this Master Agreement or any Schedule,
(a) each of the parties irrevocably waives the right to trial by jury, (b) each
of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the designated
street address at which the party is to receive

 



--------------------------------------------------------------------------------



 



notice in accordance with Section 8 of this Master Agreement, and (c) the
prevailing party shall be entitled to recover its reasonable attorney’s fees
(including, if applicable, charges for in-house counsel), court costs and other
legal expenses from the other party. A determination that any term of this
Master Agreement or any Schedule is invalid or unenforceable shall not affect
the other terms thereof. Section headings are for convenience of reference only
and shall not affect the interpretation of this Master Agreement or any
Schedule. The relationship between the parties created by this Master Agreement
or any Schedule is that of independent contractors, and not partners, joint
venturers or agents. Sections 3, 5, 6 and 12 shall survive any termination of
this Master Agreement or any Schedule.
13. ENFORCEMENT. Each party acknowledges that the provisions of this Master
Agreement regarding confidentiality and access to and use of the other party’s
resources are reasonable and necessary to protect the other party’s legitimate
business interests. Each party acknowledges that any breach of such provisions
shall result in irreparable injury to the other for which money damages could
not adequately compensate. If there is a breach of such provisions, then the
injured party shall be entitled, in addition to all other rights and remedies
which it may have at law or in equity, to have a decree of specific performance
or an injunction issued by any competent court, requiring the breach to be cured
or enjoining all persons involved from continuing the breach. The existence of
any claim or cause of action that a party (or any other person involved in the
breach) may have against the other party shall not constitute a defense or bar
to the enforcement of such provisions.
©2008 SunGard Availability Services LP, all rights reserved.
MSA0608

 



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omission.
Schedule Number 3003703300 v. 1.0
For Managed IT Services Governed by
Master Agreement for U. S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 1 of 4
Schedule Reference Name: Scottsdale Data Center
This is a new Schedule having an Agreed Term of 26 months with a Commencement
Date of December 1, 2009.
SUMMARY OF SERVICES AND FEES

         
Selected Services
       
Hosting Services
       
Network Services
       
Security Services
       
One-Time Fee
    $ *  
Monthly Fee
  See Billing Schedule  

All One-Time Fees will be invoiced to Customer upon counter-execution of the
Schedule by SunGard and are due in accordance with the Master Agreement.
BILLING SCHEDULE

          Invoice From:   Monthly Fee:  
12/01/2009
  $ *  
02/01/2010
  $ *  
02/01/2011
  $ *    

Section 2, Fees and Expenses, of Master Agreement is amended by deleting the
last sentence of the Section during the current Agreed Term of the Schedule.
By the signatures of their duly authorized representatives below, SunGard and
Customer, intending to be legally bound, agree to all of the provisions of this
Schedule and ratify the terms of the Master Agreement.

                  SUNGARD AVAILABILITY SERVICES LP       ATHENAHEALTH
 
               
By:
  /s/ Christopher Coleman        By:   /s/ Carl B. Byers 
 
               
 
  Print Name: Christopher Coleman           Print Name: Carl B. Byers
 
  Print Title:   Vice President           Print Title:   SVP & CFO Date Signed:
12/4/09       Date Signed: December 1, 2009

      (SUNGARD(R) Avaliability Services LOGO) [b78675b7867503.gif]   DOC ID:
3003703300 VER.: 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: NOV. 23, 2009 10:33:08 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omission.
Schedule Number 3003703300 v. 1.0
For Managed IT Services Governed by
Master Agreement for U. S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 2 of 4
This Schedule is subject to the terms and conditions of the Managed IT Services
Exhibit version MITS-0109.

      CUSTOMER INFORMATION      
BILL TO ADDRESS:
  311 ARSENAL STREET, WATERTOWN, MA 02472 US
GEORGE SMITH
NOTIFICATION ADDRESS:
  311 ARSENAL STREET, WATERTOWN, MA 02472 US
GEORGE SMITH
DESIGNATED SUNGARD FACILITY:
  *

      (SUNGARD LOGO) [b78675b7867503.gif]   DOC ID: 3003703300 VER.: 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: NOV. 23, 2009 10:33:08 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omission.
Schedule Number 3003703300 v. 1.0
For Managed IT Services Governed by
Master Agreement for U. S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 3 of 4

          Qty     Hosting Services     20    
Hardware Installation Service
  5    
Operational Support Services (Hours per Month)
  2    
Secure Cabinet (208/220V 30A 3-Phase)

                          Qty     Network Services                     1    
*
  Usage Based Fee
    $* 1   1    
*
                  2    
*
                  1    
*
                  1    
*
                  1    
*
               

          Qty     Security Services     1    
*
  1    
*
  1    
*

      (SUNGARD LOGO) [b78675b7867503.gif]   DOC ID: 3003703300 VER.: 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: NOV. 23, 2009 10:33:08 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule Number 3003703300 v. 1.0
For Managed IT Services Governed by
Master Agreement for U. S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 4 of 4
FOOTNOTES
 

1.   Usage Fee per Mbps over Committed Bandwidth Tier Level.

      (SUNGARD LOGO) [b78675b7867503.gif]   DOC ID: 3003703300 VER.: 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: NOV. 23, 2009 10:33:08 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



MANAGED IT SERVICES EXHIBIT TO THE
MASTER AGREEMENT for U.S. AVAILABILITY SERVICES
Dated December 1, 2009
A. POLICIES AND SERVICES GUIDE
The services provided under this Exhibit shall at all times be used in
compliance with SunGard’s then-current general policies and guidelines (“General
Policies”) and the policies and guidelines of SunGard’s underlying
telecommunications providers (“Network Policies”) (collectively, the General
Policies and Network Policies are sometimes herein referred to as “Policies”).
Customer agrees to be bound by the Policies, as amended. All Policies, including
change management policies and procedures, and additional detail regarding the
specifications of the service offerings, are set forth in SunGard’s Services
Guide, which is available to Customer at SunGard’s customer portal
http://www.MySunGard.com (“Portal”). In addition, all implementation services
which are included as part of a service offering, are detailed in the Services
Guide.
Upon completion and full execution of a Managed IT Services Schedule, Customer
will receive access to the Portal. Upon receiving access, Customer shall enter
the Portal and subscribe to the Services Guide in accordance with the
instructions specified in the Portal and shall provide an email address(es)
electronically so that notices of changes to the Services Guide will
automatically be sent to the email address(es) provided. The email will notify
Customer that the Services Guide has been changed and upon accessing the
Services Guide, the cover page will indicate the Section(s) modified, deleted or
added.
B. HOSTING SERVICES
1. Space
a. SunGard hereby grants to Customer the right to use the Space (as defined in
the Schedule) for the placement and maintenance of the computer and
communications equipment specified in the Schedule (“Equipment”) which may be
interconnected to the Network Services offered by SunGard (as defined herein) or
to other communications carriers via facilities offered by SunGard. The
Equipment and any necessary software (“Software”) may be provided by Customer
(“Customer-provided Equipment” or “Customer-provided Software”) or by SunGard
(“SunGard-provided Equipment” or “SunGard-provided Software”) as specified in
the Schedule. Customer acknowledges that the Space shall be used in accordance
with the Equipment vendor’s specifications for electrical, airflow, and
clearance.
With the exception of the Full Infrastructure Management Space option, as
defined herein, if Customer desires to install Equipment in the Space that
exceeds the vendor specification(s), SunGard reserves the right to require
Customer to contract for additional Space. This Exhibit does not create any
interest in real estate and is strictly an agreement for the provision of
services, which are personal in nature to the parties. The Monthly Fees and any
other fees in connection with Customer’s use of the Space are set forth in the
Schedule. Customer’s use of the Space shall not interfere with any other SunGard
customer’s use of SunGard’s facilities. Customer represents and warrants that it
has the full legal right to utilize any Customer-provided Equipment and
Software. The Equipment shall operate on conditioned UPS-based power with
transparent and immediate access to a backup power source capable of sustaining
power to the Equipment during any interruption to the primary power source.
b. SunGard shall perform such janitorial services, environmental systems
maintenance, power plant maintenance and other services as are reasonably
required to maintain the facility in which the Space is located in good
condition suitable for the placement of Equipment. With the exception of the
Full Infrastructure Management Space option (as defined herein), Customer shall
keep the Space clear of all refuse, cardboard or any potentially hazardous
material. Customer shall maintain the Space in an orderly and safe condition,
and shall return the Space to SunGard at the conclusion of the Agreed Term as
defined in the Schedule in the same condition (reasonable wear and tear
excepted) as when such Space was delivered to Customer. EXCEPT AS EXPRESSLY
STATED HEREIN, THE SPACE SHALL BE DELIVERED AND ACCEPTED “AS IS”. THE SPACE
SHALL BE IN SECURE FACILITIES MONITORED TWENTY-FOUR (24) HOURS PER DAY, SEVEN
(7) DAYS PER WEEK BY ON-SITE STAFF, WITH CARD KEY ACCESS AND CLOSED CIRCUIT TV
MONITORING, CONDITIONED POWER UTILIZING UPS SYSTEMS AND BACK-UP POWER GENERATOR
CAPABILITY (“INFRASTRUCTURE”). SunGard represents that it will not materially
diminish such Infrastructure at the Designated SunGard Facility (as defined in
the Schedule) during the Agreed Term. At its sole risk and expense, Customer
shall be responsible for installation of the Customer-provided Equipment in the
Space, unless Customer elects to contract for Hardware Installation Services as
set forth herein. If Customer elects to contract for Hardware Installation
Services, then SunGard shall be responsible for the installation of the
Customer-provided Equipment to the extent provided herein. At its sole risk and
expense, Customer shall be responsible for installation of Customer-provided
Software in the Space. Upon termination or expiration of the Schedule, Customer
shall be responsible for removal of the Customer-provided Equipment and Software
from the Space within ten (10) business days of such termination or expiration.
c. In addition to the Policies, Customer shall abide by any posted rules
relating to the use of, access to, or security measures respecting the Space.
The Customer-provided Equipment shall be installed, operated, inspected,
maintained, repaired, replaced and removed only by qualified agents of Customer
who are properly licensed, if applicable, a list of whom shall be provided to
SunGard in advance of any such activity. Customer shall not permit any liens to
be placed against all or any portion of the Space or any SunGard-provided
Equipment or Software. Customer shall not make any material alterations to the
Space without the prior written consent of SunGard. In the event that
unauthorized parties gain access to the Space through access cards, keys or
other access devices provided to Customer (“Access Devices”),

 



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Customer shall be responsible for any damages incurred as a result thereof.
Customer shall be responsible for the cost of replacing any Access Devices lost
or stolen after delivery thereof to Customer.
If Customer fails to pay SunGard any amounts due under a Schedule, and such
failure continues for more than thirty (30) days after receipt of SunGard’s
written notice of nonpayment, included in SunGard’s right to terminate
Customer’s use of the Space is the right to disconnect and remove any or all of
the Equipment from the Space (including any data or Software resident on such
Equipment), and store any Customer-provided Equipment in any reasonable location
for a period not to exceed six (6) months and assess Customer reasonable charges
for such storage. Upon conclusion of the six (6) month period, SunGard may
dispose of such Equipment without liability to Customer. SunGard may redeploy
any SunGard-provided Equipment in any manner in its sole discretion and shall
delete all Customer data residing on such SunGard-provided Equipment before
redeployment. Any of Customer’s data or Software resident on Customer-provided
Equipment shall be removed, stored and/or disposed of in the manner and for the
period specified above for Customer-provided Equipment. Exercise of any of the
above rights by SunGard shall not relieve Customer of any of its payment
obligations under the Master Agreement.
d. SunGard reserves the right to change the location or configuration of the
Space, at SunGard’s sole expense, within the Designated SunGard Facility or to
another SunGard facility; provided, however, that SunGard shall not arbitrarily
or discriminatorily require such changes. SunGard and Customer shall work in
good faith to minimize any disruption to Customer’s Services that may be caused
by such change in location or configuration of the Space. If the location of the
Space is to be moved to another SunGard facility, SunGard shall provide Customer
with at least ninety (90) days prior written notice of such relocation and
Customer shall have the right to (a) elect to be relocated to another SunGard
facility, or (b) elect to terminate the Schedule without penalty. Customer shall
provide SunGard with written notice of its decision regarding the preceding
sentence within thirty (30) days after receipt of SunGard’s written notice. In
addition, SunGard reserves the right to upgrade or modify the infrastructure
used to provide the Services provided that any such change will not adversely
affect Customer’s environment in the Space.
e. Prior to Customer’s occupancy, and during the Agreed Term of the Schedule,
Customer shall procure and maintain the following minimum insurance coverage:
(i) Workers’ Compensation in compliance with all applicable statutes of
appropriate jurisdiction; Employer’s Liability with limits of $500,000 each
accident; (ii) Commercial General Liability with combined single limits of
$1,000,000 each occurrence, and a $2,000,000 general aggregate limit; and (iii)
“All Risk” Property insurance covering the Customer-provided Equipment located
in the Space. Customer shall provide to SunGard a certificate of insurance
demonstrating that it has obtained the required insurance coverage prior to
Customer’s occupancy of the Space. Such certificate shall contain a statement
that Customer shall notify SunGard of any material changes or cancellation
promptly. Customer shall require any contractor entering the Space on its behalf
to procure and maintain the same types and amounts of insurance as set forth in
this section.
f. With the exception of the Full Infrastructure Management Space option (as
defined herein), SunGard shall provide to Customer (including any of its
employees, agents and other authorized representatives as Customer may from time
to time reasonably designate in writing), access to the part of the Designated
SunGard Facility from which SunGard is providing the Space, twenty-four
(24) hours per day, seven (7) days per week, including statutory holidays. All
of Customer’s designees shall adhere to SunGard’s Policies.
g. Space Options — Customer may subscribe to any of the following options
available relating to Space: (i) SunGard-provided 19” Cabinet; (ii) Secure
Cabinet; (iii) Secure Space; (iv) Secure Cage; and (v) Secure Suite.
(i) SunGard-provided 19” Cabinet — The SunGard-provided 19” Cabinet option
includes: (i) a minimum of 42 U EIA rack space for the Equipment; (ii) proper
air ventilation for the Equipment; (iii) two (2) stationary equipment shelves;
and (iv) security by lock and key, managed by SunGard.
(ii) Secure Cabinet — The Secure Cabinet option includes: (i) a SunGard-provided
19” Cabinet (as defined above); (ii) Space to support the SunGard-provided
Cabinet; (iii) and the redundant power configuration as set forth in the
Schedule with the corresponding voltage (“V”) and amperage (“A”).
(iii) Secure Space — The Secure Space option includes the amount of Space in the
square feet increments defined in the Schedule and: (i) one (1) Standard Power
Circuit (as defined herein) per twenty-five (25) square feet of Space defined
for the Secure Space option in the Schedule or one (1) Standard Power Circuit
(as defined herein) for each Cabinet installed in the Secure Space; and
(ii) five (5) hours of Operational Support Services (as defined herein) per
month.
(iv) Secure Cage — The Secure Cage option includes the amount of Space defined
in the Schedule or the amount of Space necessary to install the number of
Cabinets as set forth in the Schedule and: (i) perimeter metal fence with an
access door; (ii) security by lock and key, managed by SunGard; (iii) one
(1) Standard Power Circuit (as defined herein) per twenty-five (25) square feet
of Space defined for the Secure Cage option in the Schedule or one (1) Standard
Power Circuit (as defined herein) per Cabinet installed in the Secure Cage; and
(iv) five (5) hours of Operational Support Services (as defined herein) per
month.
(v) Secure Suite — The Secure Suite option includes the amount of Space defined
in the Schedule for the number of cabinets as set forth in the Schedule. The
Secure Suite option includes: (i) perimeter metal fence or perimeter walls with
an access door; (ii) private security with card key and pin code or by lock and
key; (iii) one (1) Standard Power Circuit (as defined herein) per twenty-five
(25) square feet of Space defined for the Secure Suite option in the Schedule or
one (1) Standard Power Circuit (as defined herein) for each cabinet installed in
the Secure Space; and (iv) ten (10) hours of Operational Support Services (as
defined herein) per month.
h. *
i. *
j. *
2. *
3. Support Services
a. Hardware Installation Services. SunGard shall provide Hardware Installation
Services for the number of devices set forth in the Schedule. Hardware
Installation Services include the one-time installation of hardware devices and
do not include on-going support. Hardware Installation Services include: (i) the
unpacking and installation of the Equipment into nineteen inch (19”) computer
racks or cabinets in

2



--------------------------------------------------------------------------------



 



accordance with hardware vendor recommendations and Customer requirements;
(ii) the installation of network cables and cross-connects; and (iii) floor
cutouts, as necessary.
b. Operational Support Services. SunGard will provide Customer with access to
technical personnel to assist Customer on a 24x7x365 basis for the number of
hours per month as set forth in the Schedule. In the event that Customer exceeds
the number of hours indicated in the Schedule in any month, Customer may then
elect to have SunGard attempt to resolve the problem on a time and materials
basis at SunGard’s then prevailing hourly rate. Operational Support Services
shall include: (i) the execution of a command or series of commands as directed
by Customer to determine operating status or to facilitate configuration
changes; (ii) enlisting of vendor support as requested by Customer and as
available pursuant to Customer’s agreement with the applicable vendor;
(iii) visual inspection of Equipment and power up, restart or reboot as directed
by Customer; (iv) insertion and ejection of media as directed by Customer; and
(v) preparation of media for pickup at the Designated SunGard Facility as
requested by Customer. Customer is responsible for providing all media, related
materials, storage containers, procedures and any off-site storage contract for
the media.
c. Equipment Management Services. SunGard shall provide Equipment Management
Services for the Equipment set forth in the Schedule. Equipment Management
Services include: (i) resolution of detected Equipment failures;
(ii) coordination of preventative maintenance; (iii) installation of microcode
or firmware upgrades; (iv) power cycling or reboot; (v) issuance of software or
firmware commands; and (vi) physical inspection of all Equipment components.
With respect to Customer-provided Equipment, Customer is responsible for
obtaining the consent of the maintenance vendor in order for SunGard to act as
Customer’s agent.
d. SunGard-provided Equipment. If necessary in support of certain Services,
SunGard may install certain SunGard-provided Equipment in Customer’s Space.
4. Server Services. For all Services listed in this Section, Customer shall
place Customer-provided Equipment and Customer-provided Software under a valid
maintenance contract with the original equipment/software manufacturer for
24x7x365 support with four (4) hour onsite response time. In the event that
Customer elects to contract for an Operating System license under SunGard’s
Software Licensing Services (as defined herein), SunGard shall provide a valid
maintenance contract for the Operating System license with the original software
manufacturer. If Customer elects to contract for maintenance services with a
vendor other than the original equipment/software manufacturer, Customer is
responsible for all issues arising as a result thereof and associated
obligations.
Customer acknowledges that for SunGard to provide Server Services, Customer’s
server(s) must be configured with a drive capable of reading a CD-ROM to
facilitate the installation of utility software on the disk volume where the
operating system resides. Customer must subscribe to Data Back-up Services (as
defined herein) or Vaulting Services — Restoration Support Option (as defined
herein) and provide a minimum of one (1) dedicated network interface per server
for administration and monitoring, as well as one (1) dedicated network
interface per server for Data Back-up Services (as defined herein) in order to
receive Server Services. Customer acknowledges that SunGard will install utility
software on the server(s) on which the operating system resides.
As an option, Customer may elect to contract for Extended Services for Operating
System Management Services (as defined below) which provide support for direct
attached storage device(s). Extended Services for Operating System Management
Services include: (i) the configuration of the direct attached storage; and
(ii) the installation of the connection between the server(s) and the direct
attached storage.
a. Operating System Management Standard Services. SunGard shall provide
Operating System Management Standard Services for the number of servers set
forth in the Schedule. Operating System Management Standard Services includes
Advanced Monitoring Services — Operating System (as defined herein) and as
requested by Customer and in accordance with Customer’s written instructions:
(i) the initial base operating system build on the server; (ii) operating system
patch maintenance and reporting; (iii) resolution of detected operating system
failures; (iv) Hardware Installation Services (as defined herein); (v) Equipment
Management Services (as defined herein); (vi) configuration of operating system
level backups; and (vii) tracking of physical inventory and installed patches
for the servers/devices under contract with SunGard. In order for SunGard to
provide Operating System Management Standard Services, Customer shall provide
SunGard with ROOT or ADMIN security access.
b. Operating System Management Advanced Services. SunGard shall provide
Operating System Management Advanced Services for the number of servers and
partitions set forth in the Schedule. Operating System Management Advanced
Services include: (i) the initial operating system build on the server;
(ii) Advanced Monitoring Services — Operating System (as defined herein);
(iii) operating system patch maintenance, if available from the vendor, and upon
Customer request; (iv) resolution of detected operating system failures;
(v) Hardware Installation Services (as defined herein); (vi) Equipment
Management Services (as defined herein); (vii) operating system configuration
changes upon Customer request; (viii) configuration of operating system level
backups; (ix) tracking of physical inventory and installed patches for the
managed servers; and (x) management of ROOT or ADMIN security access. Customer
must provide SunGard with exclusive control of root security access to be
eligible for the Service Level Commitment specified in Section J. In order for
SunGard to provide Operating System Management Advanced Services, Customer shall
provide SunGard with ROOT or ADMIN security access.
c. Operating System Management Enterprise Services. SunGard shall provide
Operating System Management Enterprise Services for the number of enterprise
class servers and partitions set forth in the Schedule. Enterprise class servers
are servers that are configured with a SunGard-supported clustering technology
and/or servers capable of running multiple OS instances on one hardware
platform. OS instances are isolated from each other through logical
(software/firmware) and/or physical (hardware) partitioning. Operating System
Management Enterprise Services include: (i) Operating System Management Advanced
Services; (ii) management of the separate partitions on the server; and
(iii) management of SunGard-supported clustering technology as set forth in the
Services Guide. In order for SunGard to provide Operating System Management
Enterprise Services, Customer may be required to provide the appropriate
management console (hardware and software) to manage the servers with logical
and/or physical partitions.
5. Application Services. For all Services listed in this Section, Customer shall
place Customer-provided Equipment and Customer-provided Software under a valid
maintenance

3



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
contract with the original equipment/software manufacturer for 24x7x365 support
with four (4) hour onsite response time. In the event that Customer elects to
contract for an application license under SunGard’s Software Licensing Services
(as defined herein), SunGard shall provide a valid maintenance contract for the
application license with the original software manufacturer. If Customer elects
to contract for maintenance services with a vendor other than the original
software vendor, Customer is responsible for all issues arising as a result
thereof and associated obligations. In order to be eligible for Application
Services, Customer must contract for Operating System Management Advanced or
Enterprise Services, Data Back-up Services (as defined herein) or Vaulting
Services — Restoration Support Option (as defined herein), and provide a minimum
of two (2) dedicated network interfaces per physical server for connectivity to
SunGard’s backup and management networks.
a. *
b. Managed Database Services. SunGard shall provide Managed Database Services
for the number of servers and instances set forth in the Schedule. Managed
Database Services include: (i) Advanced Monitoring Services — Database (defined
herein); (ii) the initial database build on the server; (iii) database software
patch maintenance and tracking including one (1) version upgrade per contract
year, if available from the database vendor, and upon Customer request; (iv)
resolution of detected database failures; (v) table compaction or reorganization
upon Customer request; (vi) database configuration changes upon Customer
request; and (vii) management of database security access in accordance with
Customer-provided written specifications. In addition to the specific Services
defined above for Managed Database Services, if Customer also contracts with
SunGard for Data Back-up Services, SunGard will define and implement database
backup and restore methodology.
c. *
d. *
e. *
f. Application Support — System Utility Services. SunGard shall provide
Application Support — System Utility Services for the application(s) set forth
in the Schedule. Application Support — System Utility Services include:
(i) installation of releases, maintenance uplifts and patches upon Customer
request; (ii) one (1) version upgrade per contract year, if available from
utility software vendor and upon Customer request; (iii) resolution of detected
utility software failures reported by Customer or detected by SunGard;
(iv) utility software configuration changes upon Customer request; and
(v) management of ROOT security access, if applicable to the utility. This
Service is only available for servers under contract with SunGard for Server
Services (as defined herein) and utility applications currently supported by
SunGard as set forth in the Services Guide.
g. *
C. NETWORK SERVICES
1. Network services include those network services and Internet Access Services
(as defined below) set forth in the Schedule and as described below (“Network
Services”). Network Services are only available to a customer who has subscribed
to other Service(s) under this Exhibit. The Network Services set forth in the
Schedule shall be made available to Customer on an exclusive, 24-hour a day,
7-days per week basis (excluding downtime attributable to previously scheduled
routine and preventative maintenance). All circuits will be connected between
the entry point on the SunGard network, as designated and coordinated by SunGard
(“Point of Presence”), and the Designated SunGard Facility set forth in the
Schedule. If selected on a Schedule, SunGard shall provide connectivity between
the Customer location set forth in the Schedule to the Point of Presence.
2. Internet access services provide Customer with access to the Internet from
the Designated SunGard Facility set forth in the Schedule (“Internet Access
Services”). The Internet is not owned, operated or managed by, or in any way
affiliated with, SunGard or any of SunGard’s affiliates. The Internet is an
international computer network of both Federal and non-Federal inter-operable
packet switched data networks. SunGard cannot and does not guarantee that the
Internet Access Services will provide Internet access that is sufficient to meet
Customer’s needs. Customer agrees that its use of the Internet is solely at its
own risk and is subject to all applicable local, state, national and
international laws and regulations (“Applicable Laws”). Customer represents and
warrants that it will comply with all Applicable Laws in its use of the Internet
Access Services.
3. Customer hereby acknowledges receipt of SunGard’s Network Policies and agrees
to comply with such Policies at all times while utilizing the Network Services.
Customer acknowledges that SunGard may from time-to-time revise its Network
Policies, and any revisions will be communicated to Customer by posting on the
Portal or via email notification. Customer also acknowledges that a breach of
any of the Network Policies may result in the termination of the Network
Services if any such breach is not cured within twenty-four (24) hours of
SunGard’s written notice of such breach to Customer. SunGard shall have no
liability to Customer for any restriction or termination of the Network Services
pursuant to Customer’s violation of the Network Policies.
4. Network addresses assigned from a SunGard IP network block are non-portable.
Network space allocated to Customer by SunGard must be returned to SunGard in
the event Customer discontinues Internet Access Services as defined in this
Exhibit for any reason, or upon expiration or cancellation of the Schedule.
5. Managed Internet Access Services. Managed Internet Access Services provide
Customer with a dedicated IP connection of Committed Bandwidth Tier Level (as
defined in the Schedule) as selected by Customer. Customer can contract to burst
above the selected Committed Bandwidth Tier Level up to the Burstable Limit set
forth in the Schedule (“Incremental Burstable Limit”), subject to available
bandwidth on SunGard’s network. Customer’s selected Committed Bandwidth Tier
Level as well as the associated Incremental Burstable Usage Fees are specified
in the Schedule. Customer’s monthly billing is based on the Committed Bandwidth
Tier Level and the actual level of sustained burstable usage (“Burstable
Usage”). An Incremental Burstable Usage Fee will be charged for each Mbp
exceeding the contracted Committed Bandwidth Tier Level. All Incremental
Burstable Usage Fees are invoiced monthly in arrears. Customer’s Burstable Usage
level is determined by traffic samples taken every five (5) minutes over the
course of a month. The traffic samples are ranked from highest to lowest with
the top five-percent (5%) discarded to account for temporary traffic bursts. The
level at which ninety-five (95%) of the samples fall, will be the Customer’s
Burstable Usage for that month and will determine the Customer’s total
Incremental Burstable Usage Fees. Burstable Usage will be determined based upon
Customer’s utilization data as maintained by

4



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
SunGard. In addition, Managed Internet Access Services include domain name
administration services for up to ten (10) primary and/or secondary Customer
domain(s).
6. *
7. Dedicated Transport Services. SunGard shall provision third party
telecommunications circuit(s) for Customer as set forth in the Schedule.
Dedicated Transport Services include: (i) provisioning and installation of
dedicated SunGard or third party circuit(s); and (ii) port connections from
SunGard’s network distribution center to the Equipment situated in the Space.
8. *
9. Managed Load Balancing Services. SunGard shall provide Managed Load Balancing
Services for the number of load balancer devices within a single Designated
SunGard Facility as set forth in the Schedule. Managed Load Balancing Services
include: (i) Equipment Management Services (as defined herein); (ii) Standard
Monitoring Services (as defined herein); (iii) load balancer policy
configuration upon Customer request; (iv) resolution of load balancer problems;
and (v) Hardware Installation Services (as defined herein).
10. Geographic Load Balancing Services. SunGard shall provide Geographic Load
Balancing Services for the number of load balancer devices situated across
multiple Designated SunGard Facilities as set forth in the Schedule. Geographic
Load Balancing Services include: (i) Equipment Management (as defined herein);
(ii) Standard Monitoring Services (as defined herein); (iii) load balancer
policy configuration upon Customer request; (iv) resolution of load balancer
problems; and (v) Hardware Installation Services as defined herein.
11. *
12. *
D. STORAGE SERVICES
*
1. SAN Services. SunGard shall provide storage area network services (“SAN
Services”) for the amount of storage in gigabytes (“GB”) or terabytes (“TB”) and
in association with the specific servers (target servers) set forth in the
Schedule. SAN Services include: (i) initial installation of connectivity between
the storage device and target server(s) each located at the Designated SunGard
Facility; (ii) initial allocation and configuration of storage units to target
servers in accordance with the SunGard-supplied and Customer completed design
requirements form; and (iii) problem resolution related to storage connectivity
and storage device. If Customer has contracted for Server Services (as defined
herein) for the target servers, then SAN Services shall also include: (i) the
initial installation and configuration of path management software, if
applicable; (ii) installation of storage management software and related device
driver software on the target servers; (iii) application of maintenance changes;
and (iv) problem resolution of path management software, storage management
software and related device driver software. Alteration of the storage
allocations, the number of connections, the number of target servers, or
hardware and software replacements, will require a modification or upgrade to
the affected Schedule prior to any of these additional services being rendered
by SunGard. SAN Services do not include installation or support for volume
management or volume replication software.
a. Shared SAN Services. If SAN Services are provided through the SunGard shared
SAN, the Services include: (i) monitoring and maintenance of SAN performance and
capacity utilization; (ii) SAN capacity upgrades; and (iii) maintenance services
for the storage device. Shared SAN Services products are referenced in the
Schedule as Shared Primary Disk RAID protected as set forth in the Schedule. In
order for SunGard to provide Shared SAN Services, Customer must provide
server(s) that each contain two (2) SunGard supported Host Bus Adapters, as
specified in the Services Guide.
b. Dedicated SAN Services. If SAN Services are provided through dedicated and/or
Customer-provided storage devices, the Services shall include Equipment
Management Services (as defined herein) for the associated storage devices.
Customer acknowledges that the specifications for the design of the SAN must
include IP network connectivity to the hardware, software and network components
of the SAN in order for SunGard to provide Equipment Management Services to
Customer through SunGard’s management network. In order for SunGard to provide
Dedicated SAN Services for Customer-provided storage devices, Customer must:
(i) provide SunGard with the appropriate system access and management console
(hardware and software) to manage the storage devices; and (ii) contract with
the original Equipment manufacturer for the installation and configuration of
the storage devices.
Dedicated SAN Services are only available for storage and network devices,
servers and adapters that are supported by SunGard, as specified in the Services
Guide. SAN Services do not include installation or support for volume management
or volume replication software.
2. Data Backup Services
a. Standard Data Backup Services. SunGard shall provide Standard Data Back-up
Services for the amount of storage in association with the specific servers (at
least one backup agent is required for each target server) as set forth in the
Schedule. Standard Data Back-up Services include: (i) initial connectivity
between backup network and target servers; (ii) installation of backup agent
software on target servers; (iii) configuration of daily backup schedules in
accordance with Customer design requirements form; (iv) execution of daily
backup schedules; (v) retention of file system data and/or daily database data
as set forth in the Schedule; (vi) weekly off-site rotation of media; (vii) file
restore from media upon Customer request; and (viii) modification(s) to the
backup schedule upon Customer request. This Service does not include the
definition or the implementation of any backup and/or restoration methodology to
be utilized for the database(s).
b. Advanced Data Backup Services. SunGard shall provide Advanced Data Backup
Services for the amount of storage and in association with the specific servers
(at least one backup agent is required for each target server) as set forth in
the Schedule. Advanced Data Backup Services include: (i) initial connectivity
between backup network and target servers; (ii) installation of backup agent
software on target servers; (iii) configuration of daily backup schedules in
accordance with Customer design requirements form; (iv) execution of daily
backup schedules; (v) retention of file system data and/or daily database data
(one on-site and one off-site) as set forth in the Schedule; (vi) daily off-site
rotation of media; (vii) file restore from media upon Customer request; and
(viii) modifications to the backup schedule upon Customer request. This Service
does not include the definition or the implementation of any backup and/or
restoration methodology to be utilized for the database(s).
c. General Provisions Applicable to Data Backup Services. SunGard will use
commercially reasonable efforts to schedule backups within the Customer
identified backup window(s).

5



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
SunGard cannot guarantee that backup schedule(s) will be completed within
Customer’s requested backup window(s) as backup times are dependent on the
number of files and the quantity of data to transfer. If backup schedules cannot
be completed during Customer’s requested backup window, a customized solution
may be required. A customized solution will require a modification to the
Schedule and a detailed statement of work identifying any additional hardware,
software and service requirements. Customer must provide a minimum of two
(2) dedicated network interfaces per target server for connectivity to the
backup and SunGard management networks. Customer agrees to provide SunGard with
administrative access to all target servers requiring Data Backup Services to
facilitate issue and/or problem resolution.
The Schedule will define Customer’s committed storage amount in GB or tapes and
the additional charge to be assessed for each GB or tape used by Customer in
excess of the contracted committed storage GB capacity or tape quantity.
d. *
3. *
a. *
b. *
c. *
4. *
E. *
F. SECURITY SERVICES
1. Managed Firewall & VPN Services. SunGard shall provide Managed Firewall
Services for the number of firewalls set forth in the Schedule and five
(5) Virtual Private Network (VPN) tunnels for each firewall (site to site VPN or
client VPN) or connectivity support to Customer managed or SunGard managed
compatible authentication device. Managed Firewall & VPN Services include:
(i) Equipment Management Services (as defined herein); (ii) Standard Monitoring
Services (as defined herein); (iii) firewall configuration based on Customer’s
written specifications; (iv) resolution of firewall problems; (v) Hardware
Installation Services (as defined herein); (vi) LAN Services (as defined herein)
for a SunGard-provided production switch; and (vii) firewall log reports
available to Customer at the Portal and are retained for 90 days. If Customer
subscribes to dual firewalls per device (i.e. router, server etc.), SunGard
shall provide dual firewall devices configured to provide redundancy should one
of the firewalls fail to operate. Customer is responsible for software
management and configuration of Customer managed VPN end-point. Customer
acknowledges that SunGard does not monitor VPN persistence.
2. Managed Intrusion Protection Services
a. Managed Intrusion Detection Services (IDS). SunGard shall provide IDS as set
forth in the Schedule as Network IDS and/or Host IDS. For Network IDS, the
Services are provided for the number of IDS appliances and network segments as
set forth in the Schedule. If multiple network segments are to be monitored, the
network architecture must support VLAN tagging or one Ethernet interface per
network segment being monitored. For Host IDS, the Services are provided for the
number of servers as set forth in the Schedule. IDS includes: (i) Hardware
Installation Services (as defined herein); (ii) installation and configuration
of IDS software; (iii) configuration of IDS rules; (iv) resolution of IDS
configuration problems; (v) signature file, appliance and management;
(vi) 24 x 7 x 365 intrusion monitoring and notification to Customer of detected
alerts based upon manufacturer or Customer approved settings; and
(vii) intrusion reports available to Customer at the Portal and retained for
90 days.
b. Managed Intrusion Prevention Services (IPS). SunGard shall provide IPS as
Network IPS and/or Host IPS for the number of appliances or servers set forth in
the Schedule. IPS includes: (i) Hardware Installation Services (as defined
herein; (ii) installation and configuration of IPS software; (iii) network
traffic monitoring 24x7x365; (iv) detection of attempted intrusions and server
misuse consisting of traffic abnormalities and/or pre-defined known attack
signatures; (v) a monthly report of IPS incidents; and (vi) configuration of IPS
rules. For in-line IPS solutions where the network traffic passes directly
through the appliance, the appliance will be configured to monitor and
automatically filter attacks based on a predefined list of threats and
vulnerabilities. Customer understands and acknowledges that the device(s)
utilized to provide the IPS make decisions to drop packets based upon Customer’s
selected criteria and that a packet may generate a “false positive” and be
dropped, possibly disrupting valid network activity.
3. Managed Vulnerability Protection Services. SunGard shall provide Managed
Vulnerability Protection Services for the number of IP addresses set forth in
the Schedule. Managed Vulnerability Protection Services are delivered over the
Internet to scrutinize Customer’s Internet facing devices for security
vulnerabilities. Managed Vulnerability Protection Services: (i) identify visible
perimeter and/or network devices and map underlying Customer network devices
that are accessible from the Internet and provide information about each device;
(ii) characterize devices as access gateways, routers, or other types of
equipment, by machine type and operating system; (iii) provide information, such
as machine names, and where possible, identifying information about private
networks and intranets; and (iv) identify common TCP/IP services, such as HTTP
servers, SMTP servers, and telnet or SSH servers. Scans can be conducted either
monthly or quarterly (as set forth in the Schedule) on a date that is mutually
agreed to between the parties. Customer will be provided with a report which
includes a summary of the security of the network devices, including summary
information about the scan, general network information, specific host
information, a list of detected vulnerabilities and an executive overview that
provides a global view of the security level of all networks and IP addresses.
4. *
G. MONITORING SERVICES
Monitoring Services include: (i) the implementation by SunGard of monitoring
rules provided by Customer for the requested device(s), database(s), operating
system(s) or website(s); (ii) 24x7x365 monitoring of alerts generated by the
monitoring system; and (iii) notification to Customer of monitoring alerts that
may include a service impacting event (as defined in the Services Guide).
Monitoring Services are provided within a measurement period (“Polling Period”)
whereby the monitoring system detects resource availability and resource
utilization. There may be occasions when monitored resources reset completely
within the Polling Period and therefore may not be monitored during such reset
period. In the event there is more than one instance or partition of an
operating system or application running on a monitored device or server, then
the SunGard monitoring “unit” is per instance instead of per device or server.
Monitoring Services also

6



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
include the provision of the switch as set forth on the applicable Schedule.
1. Standard Monitoring Services. SunGard shall provide Standard Monitoring
Services for the number of devices and servers set forth in the Schedule.
Standard Monitoring Services include the detection of the failure of a device(s)
and/or server(s) to respond. The frequency of the polling of devices and/or
server(s) will be every five (5) minutes. Standard Monitoring Services also
include a TCP/UDP port monitor, as applicable, to verify that a connection can
be made to the network port.
2. Advanced Monitoring Services — Database. SunGard shall provide Advanced
Monitoring Services — Database for the number of servers and the number of
databases set forth in the Schedule. Advanced Monitoring Services — Database
include: (i) the provision and installation of a monitoring agent; and (ii) the
monitoring of table-space utilization, related logs and file systems. The
frequency of polling will be every five (5) minutes.
3. Advanced Monitoring Services — Operating System. SunGard shall provide
Advanced Monitoring Services — Operating System for the number of servers and
the number of operating system partitions set forth in the Schedule. Advanced
Monitoring Services — Operating System include: (i) the provision and
installation of a monitoring agent; (ii) the monitoring of CPU, memory, and
system disk utilization; and (iii) the monitoring of IP port availability. The
frequency of polling will be every five (5) minutes.
4. Advanced Monitoring Services — Web. SunGard shall provide Advanced Monitoring
Services — Web for the number of servers set forth in the Schedule. Advanced
Monitoring Services — Web include: (i) provisioning and installation of a
monitoring agent; (ii) monitoring of Customer specified web server specific
services or processes (i.e. DLLhost, InetInfo, and www service); (iii) system
level web server logs; (iv) web server performance metrics, such as users and
connections; and (v) the detection of HTTP error codes as described in the
Services Guide and URL failure to respond to an HTTP GET request within a
specified threshold. The frequency of the polling of URLs will be every five
(5) minutes.
5. Advanced Monitoring Services — Device. SunGard shall provide Advanced
Monitoring Services — Device for the number of devices set forth in the
Schedule. Advanced Monitoring Services — Device include: (i) the monitoring of
device CPU, memory, physical hardware and environmental components (i.e.
temperature, voltage, power supply failure, fan failure); and (ii) Wide Area
Network interface utilization, as applicable. The frequency of the polling will
be every five (5) minutes.
6. *
7. Web Transaction Monitoring Services. SunGard shall provide Web Transaction
Monitoring Services for the number of transactions set forth in the Schedule.
Web Transaction Monitoring Services include: (i) the development of a specific
URL sequence as a synthetic user; and (ii) the detection of transaction failures
as developed. Transactions may include up to five (5) discrete steps. The
polling frequency of the actual transaction(s) will be determined during
transaction development. Customer agrees to provide a technical contact to
assist SunGard in the development of each transaction.
H. PROBLEM RESOLUTION
1. Detection, Notification and Diagnosis. Within fifteen (15) minutes of
SunGard’s determination that there has been a Service impacting event, SunGard
will notify Customer of the problem (unless SunGard was first notified by
Customer). If the service impacting event is associated with a device(s) for
which Customer has contracted with SunGard for Equipment Management Services,
then SunGard shall immediately engage then-available technical support to assist
in problem diagnosis. If the appropriate technical support resource has not been
assigned to problem analysis within fifteen (15) minutes of problem
determination, escalation to the next level of Technical Services Management (as
defined in the Services Guide) occurs, culminating with escalation of the
problem to the Vice President of Operations at the Designated SunGard Facility
in accordance with SunGard’s standard operational procedures.
2. Resolution of Service Impacting Event. As necessary, following the detection
and notification to Customer of a Service impacting event associated with a
device for which Customer has contracted with SunGard for Equipment Management
Services, if the problem has resulted in a Service outage, SunGard will continue
to escalate the problem internally until the Service is restored. If the Service
is not restored within thirty (30) minutes of problem determination, escalation
to the Technical Services Manager and Customer Service occurs. If the Service is
not then restored within sixty (60) minutes, escalation to the Technical
Services Director occurs. If the Service is not then restored within ninety
(90) minutes, escalation to Vice President of Operations occurs. SunGard shall
provide continuous support to Customer in accordance with the terms of the
Master Agreement for problem resolution until the Service has been restored. As
necessary, SunGard shall coordinate with the applicable maintenance vendor to
facilitate resolution of the issue.
I. EXPIRATION/CANCELLATION OF SCHEDULE AND TRANSITION SERVICES
1. Upon expiration/cancellation of a Schedule to this Exhibit for any reason
other than due to an uncured material breach by Customer, and provided Customer
is not in default of its payment obligations under the applicable Schedule,
SunGard shall provide Customer with reasonable transition services and
information and documentation that reasonably may be needed by Customer in
connection with the orderly and expeditious transition of the Services
(“Transition Services”). Customer shall have thirty (30) days to cure any
default due to payment obligations under the applicable Schedule in order to
receive the Transition Services. The Transition Services shall be provided for a
period of up to one hundred twenty (120) days, provided Customer continues to
make timely payments of the Monthly Fees attributable to all Schedules to the
Master Agreement.
     Upon the expiration/cancellation of a Schedule to this Exhibit, or as the
case may be after the provision of reasonable Transition Services by SunGard to
Customer, for any reason SunGard shall delete all Customer data residing on
SunGard-provided Equipment.
J. SERVICE LEVEL COMMITMENTS
The following subsections define the criteria for the Services and the
compensation in the form of credit(s) for which Customer is eligible in the
event that the defined criteria was not met for the Service.
1. Internet Access Availability

7



--------------------------------------------------------------------------------



 



•   Guarantee — During any calendar month, the Internet protocol network
utilized to access the Internet from the Designated SunGard Facility will have
availability of 99.99% for Customer to transmit to, and receive information
from, the Internet.   •   Definition — “Internet availability” is defined as the
ability to route a data packet from Customer’s environment located within a
Cabinet or Suite in the Space, to the egress point to the public Internet.   •  
Measurement — SunGard will measure availability of the SunGard Internet protocol
network by computing the total number of successful performance measurements
between agents as a percentage of the total number of attempts between agents.
“Agents” are defined as passive devices that are located in every SunGard
hosting facility. Network error conditions are considered “failed attempts”.
Measurements will be posted to the Portal.   •   Remedy — If SunGard fails to
provide Internet access in accordance with the Guarantee, then Customer is
entitled to a credit of one (1) day’s Monthly Fee for the Services on the
applicable Schedule. If Customer exceeds eight (8) or more cumulative full hours
of unavailability during a calendar month, Customer shall be issued a total
credit of one (1) month’s Monthly Fee under the applicable Schedule for the
calendar month in which SunGard failed to meet the Internet Access Availability
Guarantee.

2. Latency

•   Guarantee — The average round trip latency between any two agents within
SunGard’s Internet protocol network will not exceed an average of 50
milliseconds in North America during any calendar month.   •   Definition —
Latency is defined as the round trip time it takes for a data packet to travel
between two agents within SunGard’s Internet protocol network. “Agents” are
defined as passive devices that are located in every SunGard hosting facility.
Each Agent is placed on that hosting facility’s network infrastructure to take
measurements across the SunGard Internet protocol network.   •   Measurement —
SunGard will measure latency by averaging sample measurements taken during the
prior calendar month between agents on SunGard’s Internet protocol network.
SunGard records the packet measurement based on the time in milliseconds that it
takes to send a data packet and to receive the acknowledgement of that data
packet. Measurements will be posted to the Portal.   •   Remedy — If SunGard’s
average monthly latency is greater than the Guarantee above, then Customer is
entitled to a credit of one (1) day’s Monthly Fee for the applicable Schedule
for the calendar month in which SunGard failed to meet the average trip Latency
Guarantee.

3. Packet Delivery

•   Guarantee — A monthly average success rate of 99.9% for packet delivery
through SunGard’s Internet protocol network.   •   Definition — “Unsuccessful
delivery” is defined as packets dropped due to transmission errors or router
overload before exiting the SunGard Internet protocol network.   •   Measurement
— SunGard shall measure packet loss by the number of re-transmitted data packet
requests. All data packet retransmits are assumed to be due to a lost packet.
Daily measurements will be summed and then divided by thirty (30) to calculate a
monthly average. Measurements will be posted to the Portal.   •   Remedy — If
SunGard’s average successful monthly packet delivery is less than 99.9%, then
Customer is entitled to a credit of one (1) day’s Monthly Fee for the applicable
Schedule for the calendar month in which SunGard failed to meet the monthly
Packet Delivery Guarantee.

4. Power

•   Guarantee — 100% power availability in the Designated SunGard Facility.   •
  Definition — Provision of uninterrupted power to the Designated SunGard
Facility infrastructure and to the Equipment located within the Designated
SunGard Facility based upon the capacity specified in the Schedule. Only
Customers who contract for a B-Side Circuit and have Customer-provided Equipment
that supports multiple redundant power feeds or who have integrated a static
switch to provide redundancy to a single fed piece of Customer-provided
Equipment qualify for the Guarantee. The Service Level Commitment is not
available to Customers who have contracted for only A-Side Power Circuit(s)
(without a B-Side Circuit(s)) or if Customer’s total utilization of an A & B
Side pair exceeds 80% of the capacity of one of the circuits in the pair.   •  
Measurement — Power availability is measured as the unscheduled time that the
SunGard-provided dual power feeds were simultaneously unavailable.   •   Remedy
— If power is unavailable as a result of SunGard’s actions or inactions, such
that Customer’s Services are interrupted, then Customer is entitled to a credit
of one (1) day’s Monthly Fee for the applicable Schedule for each incident. If
Customer exceeds eight (8) or more cumulative full hours of unavailability
during a calendar month, Customer shall be issued a total credit of one
(1) month’s Monthly Fee under the applicable Schedule for the calendar month in
which SunGard failed to meet the power availability Guarantee.

5. System Availability

•   Guarantee — The servers for which Customer has contracted with SunGard for
Operating System Management Advanced Services or Operating System Management
Enterprise Services shall be operational and available to Customer 99.9% of the
time during the Agreed Term of the Schedule (“System Availability”), if the
server(s) are configured with a hardware RAID controller, dual power supplies
and Customer subscribes to Power Infrastructure B-Side Upgrade. As used herein,
“System” is defined to mean the Equipment and the operating system situated
thereon and does not include the network infrastructure connected to the server.
Additionally, in the event Customer retains ROOT or ADMIN privileges, or
equivalent, SunGard and Customer shall work together to determine the cause of
the service-impacting event and the Service Level Commitment will not be
applicable to the event.   •   Measurement — System Availability will be
measured utilizing internal monitoring software to measure the availability of
Customer’s System. The System shall be deemed available if the System is
responsive to standard ICMP or SNMP requests.   •   Remedy — If during any three
(3) month period, System Availability for any two (2) months falls below the

8



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
applicable percentage as an average for the month, SunGard will credit Customer
ten percent (10%) of the then current Monthly Fee for the affected Schedule, for
each of the two months during which the System Availability Guarantee was not
met.
6. Network Hardware Availability

•   Guarantee — Network hardware components which are provided by SunGard to
facilitate LAN Services, Managed Firewall Services, Managed Intrusion Protection
Services, Managed Load Balancing Services, or Geographic Load Balancing Services
which are configured in a redundant configuration, wherein all single points of
failure have been eliminated, shall be operational and available to Customer
99.95% of the time during the Agreed Term of the Schedule. Notwithstanding the
foregoing, for all network hardware provided by SunGard in which the hardware is
configured in a single architecture, SunGard commits that associated network
hardware shall be operational and available to Customer 99.5% of the time during
the Agreed Term of the Schedule.   •   Measurement — SunGard shall monitor the
network hardware and the network devices shall be polled every five (5) minutes
via a standard ICMP or SNMP poll.   •   Remedy — If during any three (3) month
period, network hardware availability for any two (2) months falls below the
applicable Guarantee percentage as an average for the month, SunGard will credit
Customer ten percent (10%) of the then current Monthly Fee for the affected
Schedule, for each of the two months during which the Network Hardware
Availability Guarantee was not met.

*
8. *
9. Notification

•   Guarantee — SunGard shall notify Customer, in the manner as set forth herein
and in SunGard’s Services Guide within fifteen (15) minutes after SunGard has
determined that Customer’s Equipment/Services are unavailable.   •   Remedy —
SunGard shall credit Customer one (1) day’s Monthly Fee for the applicable
Schedule for each incident during the prior calendar month in which SunGard
fails to meet the Notification Guarantee. In the event that Customer notifies
SunGard regarding unavailability of Equipment/Services, this remedy is not
operational.

10. *
11. *
12. *
13. *
14. Remedies General
If SunGard fails to meet a defined Service Level during the Agreed Term of the
Schedule, as Customer’s sole monetary remedy, Customer shall be entitled to
receive the credits as reflected herein by Service Level. Failure to meet the
same Service Level three (3) times in any contract year shall entitle Customer
to terminate the applicable Schedule upon ninety (90) days prior written notice
to SunGard. In no event will the total credits for any occurrence exceed
Customer’s then current Monthly Fee for the applicable Schedule.
SunGard shall not be responsible for the failure to meet a Service Level if the
failure is caused by: (a) the breach of the Master Agreement or this Exhibit by
Customer; (b) the negligence or intentional acts or omissions of Customer or its
employees or agents; (c) Equipment malfunction (provided said Equipment has been
maintained by SunGard in accordance with the terms of the Master Agreement); or
(d) the failure of any Software to perform in accordance with its specifications
(“Software Failure”) and such Software Failure is not caused by SunGard’s
negligence, willful misconduct or failure to maintain a maintenance contract on
such software. Further, any scheduled maintenance (including upgrades, repair or
component replacement or scheduled backups) or other mutually agreed-to downtime
shall not be included in calculating any Guarantee has been met. In addition,
the Guarantees do not include any downtime as a result of: (a) Customer-made
changes to applications or data; (b) Customer retaining ROOT or ADMIN
privileges; (c) Customer requiring SunGard to maintain, or continue to run
unsupported Software or hardware releases; (d) Software or hardware failures
resulting from the absence of an update, patch, configuration change,
maintenance change or repair recommended by SunGard but rejected or delayed by
Customer for any reason; or (e) Customer retaining access control to the network
and/or security device(s) for which SunGard is providing the Services.
15. Software Failure. Customer acknowledges that SunGard is not the developer of
any of the Software product(s) used to provide the Services hereunder. In the
event of a Software Failure, if in the reasonable discretion of SunGard and
Customer, such Software Failure cannot be cured and if, at the time of such
failure no other functionally equivalent Software compatible with the Equipment
is commercially available, Customer shall have the right to immediately
terminate the applicable Schedule without penalty to either party. SunGard shall
not be liable to Customer or any third party for any damages with respect to
such termination.
All trademarks and registered trademarks are the property of their respective
owners.
©2009 SunGard Availability Services LP, all rights reserved
MIT0809

9



--------------------------------------------------------------------------------



 



CONSULTING SERVICES EXHIBIT
TO THE MASTER AGREEMENT FOR U.S. AVAILABILITY SERVICES
Dated December 1, 2009
1. DESCRIPTION OF SERVICES
Each Schedule to this Services Exhibit specifies the consulting and assessment
services to be provided by SunGard to Customer and the deliverables as more
specifically described in the Schedule and all related Statements of Work
incorporated by reference therein (“Consulting Services”). All Consulting
Services to be provided by SunGard shall be performed by qualified personnel in
accordance with professional standards, and all Consulting Services provided,
and documents and reports delivered, by SunGard shall conform to the
requirements of this Exhibit, the Schedule and the related Statement of Work.
Notwithstanding anything to the contrary herein, SunGard reserves the right to
subcontract the Consulting Services to a third party without the prior written
consent of Customer.
Except as otherwise stated in the Consulting Services Schedule or related
Statement of Work, the parties intend that all Consulting Services to be
provided to Customer under this Exhibit shall be completed within one year after
the Effective Date of the Schedule or the date the Schedule is signed by
SunGard, whichever is later. Customer acknowledges and agrees that SunGard’s
fees are based on SunGard performing the Consulting Services within the
specified time period set forth in the applicable Schedule or Statement of Work
and that SunGard allocates and commits resources to performing the Consulting
Services upon SunGard’s execution of the Schedule. Customer understands that its
delay in providing SunGard access to information or in the performance of
Customer’s responsibilities as noted in the Statement of Work may result in
additional costs and delay the completion of the Consulting Services. Customer
agrees to pay SunGard the additional costs associated with Customer’s delay in
performing its responsibilities. Any deficiencies, as determined by generally
accepted professional standards, shall be promptly reported by Customer to
SunGard and, in any event, within 30 days after receipt of the Consulting
Services involved. SunGard will correct such deficiencies in its Consulting
Services within a mutually agreeable time period.
2. PERSONNEL
All SunGard personnel, when working at Customer’s premises, will conduct
themselves in a professional manner and will use commercially reasonable efforts
to minimize disruptions to Customer’s business. SunGard will retain full
responsibility for its own personnel, including payment of compensation and
payroll taxes, provision of benefits, and maintenance of workers’ compensation
and other required insurance. SunGard and Customer also agree that for one
(1) year following completion of the applicable Consulting Services neither
party will interview for employment purposes or employ current employees of the
other that were directly involved the applicable Consulting Services. Nothing
contained herein, however, will limit either party’s right to hire any employee
of the other party who responds to a general solicitation for employment not
targeted at such employee or other general advertisements or employment
initiated exclusively by the employee.
3. CUSTOMER’S RESPONSIBILITIES
Material to SunGard’s obligation to provide Consulting Services is Customer’s
obligation to promptly provide SunGard, as and when requested, all information,
data and other materials concerning Customer’s personnel, operations and
facilities and other relevant aspects of Customer’s business, to the extent
required by SunGard to properly perform the Consulting Services. All such
information, data and materials provided to SunGard by any of Customer’s
personnel will be accurate, current and complete, and may be relied upon by
SunGard in performing the Consulting Services.





--------------------------------------------------------------------------------



 



Customer will be responsible for preparing and maintaining backup or duplicate
copies of all such information, data and materials, and SunGard will have no
liability for any loss or damage resulting from Customer’s failure to do so.
Further, Customer will provide SunGard access to Customer’s offices and
facilities at mutually agreeable times, make available to SunGard experienced
personnel having knowledge of Customer’s operations and other relevant aspects
of Customer’s business, and cooperate with SunGard in all respects reasonably
necessary to allow SunGard to perform the Consulting Services.
4. FEES AND EXPENSES
SunGard will invoice Customer for the Consulting Services in the manner set
forth in the Schedule.
Except as otherwise set forth on the Schedule, Customer agrees to reimburse
SunGard for all travel, lodging, food and incidental actual costs incurred by
SunGard in providing the Consulting Services to Customer provided that SunGard
complies with the Customer’s applicable travel and expense policy. SunGard will
issue monthly invoices to Customer as the expenses are incurred.
5. CONFIDENTIALITY
Customer acknowledges that SunGard’s property includes trade secrets,
confidential information and proprietary property of SunGard, having great
commercial value to SunGard, and that the development and design of SunGard’s
property has involved and will involve the expenditure by SunGard of substantial
amounts of time and money. All items of SunGard’s property are being provided by
SunGard to Customer on a strictly confidential basis and only for in-house use
for the purpose of allowing Customer to establish, maintain and implement
business recovery and other plans and procedures. Except with the prior written
consent of SunGard, Customer will not, nor will it permit any other entity or
individual to (a) use any SunGard property for any purpose not authorized by the
Master Agreement, (b) refer to or otherwise use any SunGard property as part of
any effort to provide similar Services to any entity or individual, or
(c) remove, erase or tamper with any copyright or other proprietary notice of
SunGard printed or stamped on, affixed to, or encoded or recorded in any SunGard
property.
6. OWNERSHIP
Neither party will gain by virtue of this Exhibit any rights of ownership of
copyrights, patents, trade secrets, trademarks or any other intellectual
property rights owned by the other. SunGard will retain exclusive ownership in
all materials, documents, software or other programming documentation created
hereunder and will own all intellectual property rights, title and interest in
any ideas, concepts, know how, documentation or techniques developed under this
Exhibit (“Deliverables”). Customer will retain exclusive ownership in all of its
data included in any Deliverables. Except for any SunGard software products
which shall be licensed separately, SunGard grants Customer a non-exclusive,
non-transferable, royalty-free right to use the Deliverables solely for
Customer’s internal use.
7. TERMINATION
Termination of the Consulting Services under a Schedule to this Exhibit for any
reason will not relieve Customer of liability for all fees payable and expenses
incurred. If Customer unilaterally decides it no longer requires the Consulting
Services under a Schedule to this Exhibit, Customer acknowledges and agrees to
pay to SunGard, together with written notice of termination, an amount equal to
the present value (calculated using an annual discount rate equal to the then
current prime rate published in The Wall Street Journal) of all remaining fees
due under the applicable Schedule(s), and Customer shall remain liable for any
reimbursable expenses incurred by SunGard before termination. If Customer
breaches any of its obligations under the Master Agreement in any material
respect, then, in addition to SunGard’s right to terminate the Master Agreement
and any other rights and remedies that SunGard may have, SunGard may suspend
performance of all Consulting Services under a Schedule to this Exhibit until
the default is cured. If Customer breaches any of its





--------------------------------------------------------------------------------



 



material obligations and responsibilities under any Schedule to this Exhibit
and/or related Statement of Work and Customer’s breach is not cured within
thirty (30) days after receiving written notice from SunGard, SunGard may, at
its election, (a) exercise any remedy for such breach set forth elsewhere in the
Master Agreement; (b) pursue any remedy available at law or in equity,
(c) terminate the Schedule to this Exhibit, and (d) suspend or discontinue
Consulting Services or performance under the applicable Schedule to this
Exhibit.
8. MISCELLANEOUS
Customer will comply with the general obligations specified in the Master
Agreement together with any specific Customer obligations described in the
Statement of Work, in a timely manner. Customer acknowledges that SunGard’s
ability to deliver the Consulting Services is dependent upon Customer’s full and
timely cooperation with SunGard, as well as the accuracy and completeness of any
information and data Customer provides to SunGard.
© 2009 SunGard Availability Services LP, all rights reserved
CSE0809





--------------------------------------------------------------------------------



 



Addendum to the Master Agreement for U.S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated March 31, 2007
Page 1 of 1
The Master Agreement for U.S. Availability Services, having the above date,
between SunGard Availability Services LP (“SunGard”) and the Customer named
below (“Master Agreement”) is amended effective December 1, 2009, as follows:
Notwithstanding anything to the contrary, in consideration of Customer’s
execution of the Master Agreement and Schedule Number 3003703300 v. 1.0 for
Managed IT Services and Schedule Number 3003735000 v. 1.0 for Consulting
Services, all having a Commencement Date of December 1, 2009, SunGard agrees to
replace and supersede in its entirety the Master Agreement for U.S. Availability
Services having a Commencement Date of March 31, 2007, including all Schedules,
Exhibits, Addenda and Amendments thereto, except for Schedule Number 20448 v.
1.0 for Managed IT Services (including any Addenda thereto) having a
Commencement Date of July 1, 2007 which shall remain in effect from December 1,
2009 through January 31, 2010 at its current monthly fee.
By the signatures of their duly authorized representatives below, SunGard and
Customer, intending to be legally bound, agree to all of the provisions of this
Addendum and ratify the terms of the Master Agreement.

                      SUNGARD AVAILABILITY SERVICES LP       CUSTOMER:
ATHENAHEALTH, INC.    
 
                   
By:
  /s/ Christopher Coleman       By:   /s/ Carl Byers    
 
                   
 
  Print Name: Christopher Coleman           Print Name: Carl B. Byers    
 
  Print Title: Vice President           Print Title: SVP & CFO    
 
                    Date Signed: 12/4/09       Date Signed: December 1, 2009    

      (GRAPHIC) [b78675b7867503.gif]   QUOTE ID.:102519

THE TERMS OF THIS ADDENDUM ARE CONFIDENTIAL





--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Schedule Number 3003735000 v. 1.0
For Consulting Services Governed by the
Master Agreement For U.S Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 1 of 2
Schedule Effective Date: December 1, 2009
The following Services to be provided under this Schedule are described in the
Statement of Work (“SOW”) Tech Recovery and Test Development & LDRPS 10 Software
Configuration dated 11/16/2009 (ID 30018) which is incorporated herein by
reference and made a part hereof:

Service #1   Tech Recovery Tests as described in the Tech Recovery and Test
Development & LDRPS 10 Software Configuration for fixed fee of $ * , which is
due and payable as follows.

                          # of Periods       Invoice             to be billed  
Frequency   Amount     Billing Commencement   Details  
12
  Quarterly   $ *     December 1, 2009        

Reimbursable expenses (travel, lodging, food and incidental actual costs) will
be billed on a monthly basis as the expenses are incurred.

Service #2   Tech Recovery test Plan Dev as described in the Tech Recovery and
Test Development & LDRPS 10 Software Configuration for fixed fee of $ * , which
is due and payable as follows.

                          # of Periods       Invoice             to be billed  
Frequency   Amount     Billing Commencement   Details  
1
  One-Time   $ *     One Month Following
Schedule Effective Date        
1
  One-Time   $ *     Two Months Following Schedule Effective Date        
1
  One-Time   $ *     Three Months Following Schedule Effective Date        
1
  One-Time   $ *     At Project Completion        

Reimbursable expenses (travel, lodging, food and incidental actual costs) will
be billed on a monthly basis as the expenses are incurred.

Service #3   LDRPS 10 Software Config as described in the Tech Recovery and Test
Development & LDRPS 10 Software Configuration for fixed fee of $ * , which is
due and payable as follows.

                          # of Periods       Invoice             to be billed  
Frequency   Amount     Billing Commencement   Details  
1
  One-Time   $ *     Upon Schedule Effective Date        

Reimbursable expenses (travel, lodging, food and incidental actual costs) will
be billed on a monthly basis as the expenses are incurred.
By the signatures of their duly authorized representatives below, SunGard and
Customer, intending to be legally bound, agree to all of the provisions of this
Schedule and ratify the terms of the Master Agreement.

                      SunGard Availability Services LP   CUSTOMER: ATHENAHEALTH
 
                   
By:
  /s/ Christopher Coleman   By:   /s/ Carl Byers   
 
  Print Name:   Christopher Coleman        Print Name: Carl Byers   
 
  Print Title:   Vice President        Print Title: SVP & CFO    Date
Signed:      12/4/09

  Date Signed:      December 1, 2009

 

  (SUNGARD AVAILABILITY SERVICES LOGO) [b78675b7867503.gif]   DOC ID: 3003735000
VER. 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: November 23, 2009 10:33:20 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule Number 3003735000 v. 1.0
For Consulting Services Governed by the
Master Agreement For U.S Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated December 1, 2009
Page 2 of 2
This Schedule is not subject to auto-renewal.
CUSTOMER INFORMATION

     
BILL TO ADDRESS:
  311 ARSENAL STREET
WATERTOWN MA 02472
GEORGE SMITH
 
   
NOTIFICATION ADDRESS:
  311 ARSENAL STREET
WATERTOWN MA 02472
GEORGE SMITH

  (SUNGARD AVAILABILITY SERVICES LOGO) [b78675b7867503.gif]   DOC ID: 3003735000
VER. 1.0
ACCOUNT NUMBER: 64256 QUOTE ID: 102519
PRINTED: November 23, 2009 10:33:20 AM

THE TERMS OF THIS SCHEDULE ARE CONFIDENTIAL

 